Citation Nr: 1715609	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating greater than 40 percent for residuals of prostate cancer for the period from November 1, 2011 to August 22, 2014. 

2. Entitlement to an effective date earlier than August 22, 2014, for the grant of special monthly compensation (SMC) at the housebound rate.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from November 1, 2011 to August 1, 2013. 


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In August 2013, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ).

In March 2014, the Board remanded the issues for a rating increase and for TDIU for additional development. The issue of whether the reduction from 100 percent to 20 percent for residuals of prostate cancer, effective November 1, 2011, was proper was also remanded so that a statement of the case could be furnished. This was accomplished in August 2016. The Veteran did not submit a VA Form 9 and this issue was not perfected for appeal and is not for consideration. 

In August 2016, the rating for prostate cancer was increased to 100 percent effective August 22, 2014. In December 2016, the rating for the period from November 1, 2011 to August 22, 2014 was increased to 40 percent. 

The Board takes jurisdiction of the issue of entitlement to an effective date earlier than August 22, 2014, for the grant of SMC at the housebound rate because the Veteran's claim for increase infers a claim for SMC regardless of whether it was expressly placed in issue by the Veteran. See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (requiring the Board to consider SMC at the housebound rate if a veteran meets the requisite schedular criteria).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. An October 22, 2012 VA record indicates the Veteran's Prostate-Specific Antigen (PSA) was up and Casodex was started; resolving reasonable doubt in his favor, prostate cancer was active as of this date. 

2. For the period from November 1, 2011 to October 22, 2012, residuals of prostate cancer were not manifested by any renal dysfunction, or urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

3. For the period from August 1, 2013, the Veteran has a single service-connected disability rated as 100 percent disabling and an additional disability independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different bodily systems. 

4. For the period from November 1, 2011 to August 1, 2013, the service-connected disabilities for consideration were not of such severity as to preclude substantially gainful employment. 



CONCLUSIONS OF LAW

1. For the period from October 22, 2012, the criteria for a 100 percent rating for prostate cancer are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016). 

2. For the period from November 1, 2011 to October 22, 2012, the criteria for a rating greater than 40 percent for residuals of prostate cancer are not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528.

3. The criteria for a grant of SMC at the housebound rate from August 1, 2013 have been met. 38 U.S.C.A. §§ 1114, 1155 (West 2014); 38 C.F.R. §§ 3.350, 3.401 (2016). 

4. For the period from November 1, 2011 to August 1, 2013, the criteria for TDIU are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

	Rating for residuals of prostate cancer

In August 2011, the RO reduced the rating for the Veteran's prostate cancer residuals from 100 percent to 20 percent effective November 1, 2011. Procedurally, the issue was treated as a claim for increase and perfected as such. As noted above, the Veteran was subsequently assigned a 100 percent rating effective August 22, 2014, and a 40 percent rating for the period from November 1, 2011 to August 22, 2014. The Veteran is receiving the maximum schedular rating effective August 22, 2014 and the Board will address whether a rating greater than 40 percent is warranted prior to that date.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's residuals of prostate cancer are evaluated under Diagnostic Code 7528 (malignant neoplasms of the genitourinary system), which generally provides for a 100 percent rating for six months after therapeutic procedure. Then, if there has been no local reoccurrence or metastasis, the residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b.

Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 warrants a noncompensable evaluation. Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension that is at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation. Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating. Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg% or creatinine 4 to 8mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion warrants an 80 percent rating. Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg% or creatinine more than 8mg% or markedly decreased function of kidney or other organ systems especially cardiovascular warrants a 100 percent rating. 38 C.F.R. § 4.115a.

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding. Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent evaluation. A disability that requires the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent evaluation. A disability that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating. 38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent evaluation. Urinary frequency with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent evaluation. Urinary frequency with a daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent evaluation. Id.

Obstructed voiding involving symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation. Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every two to three months warrants a 10 percent evaluation. A 30 percent evaluation is warranted when there is urinary retention requiring intermittent or continuous catheterization. 
Id.

The Veteran underwent a VA genitourinary examination in December 2010. At that time, he reported voiding every 1 to 2 hours in the daytime and 4 times per night. He had urinary leakage (stress incontinence), but wearing of absorbent materials was not required. PSA was .2. The examiner stated that prostate cancer was considered at least in remission at this point. 

An October 2011 VA urology note indicates that PSA was 1.0 in September 2011 and that was basically a fivefold increase in the past year. The physician ordered a computed tomography scan and follow up with PSA and possible biopsy to see if he still had active disease and needed additional therapy. An October 2011 letter to the Veteran indicates that his CT scan did not reveal any suggestion of recurrent prostate disease. 

A September 2012 VA record indicates that the Veteran's PSA was rising (1.8 in March 2012 and 2.7 in September 2012) and that the cryotherapy treatment was not totally successful for his prostate cancer. The urologist noted they would try and contact the Veteran to come in to discuss additional treatment for control of prostate cancer cells. 

In his August 2012 VA Form 9, the Veteran reported that he went to the bathroom 7 or 8 times a night and about once an hour during the day. 

An October 22, 2012 VA record indicates that the Veteran had failed cryotherapy for prostate cancer and his PSA was up. He was started on oral Casodex. A January 2013 VA addendum indicates that the Casodex was causing stomach upset. VA records dated in April 2013 show the Veteran did not take Casodex for 90 days as prescribed and a fee-based urology request was entered. PSA in December 2012 was 2.9 and in April was 3.3. Assessment was prostate cancer/urinary incontinence - elevating PSA. 

In May 2013, the Veteran was seen by a private urologist (Dr. M.). He reported urinary incontinence and that he wears 3-4 pads per day. He has to get up to urinate 5 or more times at night. Medications included Casodex. Assessment was prostate cancer. The physician noted that they discussed options for management of recurrent prostate cancer. Record dated in June 2013 indicates that the Veteran elected to proceed with cystoscopy for his voiding dysfunction. 

A July 2013 VA record notes the Veteran had a history of prostate cancer and was currently seeing Dr. M. fee based with recurrence, incontinence, bladder spasms, and urgency. 

A private urology record dated in August 2013 indicates the Veteran urinated more frequently than once every 4 hours in the daytime and he gets up to urinate 5 or more times at night. Genitourinary medical history was noted to include "prostate cancer-5/7/2013". Assessment was prostate cancer and urgency of urination. He was to return in 6 months for a follow up PSA. 

At the December 2013 travel board hearing, the Veteran testified that he had lots of problems with urination. He reported that the VA had given him some pills to take but they made him sick. His daughter testified that the pills that made him really sick were radiation pills. The Veteran further reported that he lost control of his bladder 10-12 times a day, had to change his underwear at least 5 or 6 times a day, and gets up 5-8 times a night. 

The Veteran underwent a VA prostate cancer examination in March 2015. VA records were reviewed but the Veteran's claims folder was not. The examiner stated that since the last compensation and pension examination, the PSA had elevated and he was placed on medication for it. Specifically, an August 22, 2014 urology note showed that preventative medication (Casodex) was initiated. The status of the disease was listed as active. The Veteran had urine leakage but did not require the wearing of absorbent material or use of an appliance. Daytime voiding interval was between 1 and 2 hours and nighttime awakening to void 5 or more times. PSA in June 2014 was 5.2.

The Veteran most recently underwent a VA prostate cancer examination in September 2016. The examiner noted that since the last examination in March, he continues to have increasing PSA and had a TURP in April 2016. The disease was active. PSA in June 2016 was 6.9. The Veteran had urine leakage and required absorbent material which must be changed more than 4 times per day. He continued to have increased urinary frequency with daytime voiding interval between 1 and 2 hours and nighttime awakening to void 5 or more times. 

Pursuant to the August 2016 rating decision, the current 100 percent rating was assigned based on an August 22, 2014 fee basis note as referenced in the March 2015 VA examination. This note reportedly shows that the medication Casodex was prescribed for treatment of prostate cancer. VA records contained in the electronic folder show this note was "scanned", but the Board is unable to locate the actual record. In reviewing the entire claims folder, it appears that Casodex was prescribed by a VA urologist on October 22, 2012. Records at that time indicate prior cryotherapy had not been successful and they needed to discuss treatment options. The Veteran was unable to tolerate Casodex and was subsequently referred to a private urologist. Resolving reasonable doubt in the Veteran's favor, the Board finds the recurrence of active cancer as of October 22, 2012, the date Casodex was first initiated, and a 100 percent rating is warranted effective that date. 

For the period from November 1, 2011 to October 22, 2012, evidence of record does not show any renal dysfunction. The Veteran continued to have voiding dysfunction to include urine frequency and leakage. He is already assigned the highest schedular rating available based on frequency. As concerns urine leakage, evidence during this period does not show the need for an appliance or for absorbent materials that must be changed more than 4 times a day. Thus, the criteria for a rating greater than 40 percent are not met or more nearly approximated for the period from November 1, 2011 to August 22, 2012. 


	SMC at the housebound rate

The Veteran is currently is receipt of SMC at the housebound rate from August 22, 2014. As discussed in the introduction, the record raises the issue of entitlement to an earlier effective date for this benefit. See Akles, 1 Vet. App. at 121; Bradley, 22 Vet. App. 280; Buie, 24 Vet. App. at 250-51. 

Awards of aid and attendance or housebound benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later. However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established. 38 C.F.R. § 3.401(a)(1).

SMC is payable at the housebound rate if the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i)(2).

Based on the increased rating awarded herein, the Veteran's prostate cancer is now assigned a 100 percent rating from October 22, 2012. Service connection is in effect for PTSD, also rated as 100 percent disabling from August 1, 2013. These disabilities involve different body systems and thus, SMC at the housebound rate is warranted effective August 1, 2013. There is no basis for assigning SMC prior to this date. 

	TDIU

In March 2014, the Board determined that a claim for TDIU had been raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In October 2016, the RO denied entitlement to TDIU for the period from November 1, 2011 to August 1, 2013 and this same issue was further addressed in the December 2016 supplemental statement of the case. 

On review, it appears the RO found the TDIU issue moot as of August 1, 2013, the date the Veteran was awarded a 100 percent schedular rating for PTSD. It is not, however, categorically true that the assignment of a total schedular rating renders a TDIU claim moot. See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)). In Bradley, however, the Veteran had not been awarded SMC. In this case, and considering the above dispositions, the Veteran is awarded SMC at the housebound rate since August 1, 2013. As such, the Board agrees that the issue of entitlement to TDIU since that date is moot. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the schedular standards. The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b).

In considering entitlement to TDIU, the pertinent inquiry is whether service-connected disabilities individually or in combination are of sufficient severity to produce unemployability - not whether a veteran is unemployable solely due to his service-connected disabilities. See Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).

The Veteran did not submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Review of the claims folder, however, shows he had long-term employment from approximately 1982 until he went on medical leave in March 2010. A March 2010 private record notes he was considering retiring and getting Social Security. A December 2010 VA examination notes he retired in November 2010 and that he was eligible by age or duration of work. 

Records from the Social Security Administration show disability beginning in March 2010 based on a primary diagnosis of back disorders and a secondary diagnosis of anxiety disorders.

At the December 2013 travel board hearing, the Veteran testified as to significant impacts related to voiding dysfunction. The attorney argued that she did not think any employer would tolerate somebody who had to use the bathroom every 15 minutes. In December 2013 correspondence, she argued that having to urinate more often than every two hours, not being able to wait, and incontinence together would preclude all work. 

For the period from November 1, 2011 to October 22, 2012, the Veteran was service-connected for residuals of prostate cancer, bilateral hearing loss, and tinnitus. The combined rating was 50 percent and he did not meet the schedular requirements for TDIU. Additionally, the overall evidence does not show these disabilities were of such severity so as to preclude all forms of employment.  

For the period from October 22, 2012 to August 1, 2013, the Veteran was also service-connected for prostate cancer, hearing loss and tinnitus. Considering the disposition herein, a 100 percent rating is assigned for prostate cancer during this period and the question is whether the Veteran was unemployable due to his remaining service-connected disabilities (hearing loss and tinnitus). See Bradley at 293 (holding that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."). The Veteran does not assert he is unemployable due to hearing loss and tinnitus nor does the evidence of record support such a finding.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2016). 


ORDER

For the period from October 22, 2012, a 100 percent rating for prostate cancer is granted, subject to the laws and regulations governing the award of monetary benefits. 

For the period from November 1, 2011 to October 22, 2012, a rating greater than 40 percent for residuals of prostate cancer is denied. 

For the period from August 1, 2013, SMC at the housebound rate is granted, subject to the laws and regulations governing the award of monetary benefits. 

For the period from November 1, 2011 to August 1, 2013, TDIU is denied. 




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


